DETAILED ACTION
	This Office Action is in response to the Amendment filed 03/08/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding claims 8 and 10-14, the 112 2nd paragraph rejections made in the Non-Final Rejection dated 12/10/2021 are hereby withdrawn due to the Amendment filed on 03/08/2021.

			ALLOWABLE SUBJECT MATTER
Claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18-19 are allowed, while claims 3, 6-7, 10, 13-14, 17 and 20 are cancelled.
The closest prior arts referenced in the attached PTO-892 are generally directed to various aspects of securely tracking an item from one location to another location. However, the Examiner was unable to find any teaching, suggestion, or motivation that would render the limitations cited in the independent claims. For instance, none of the references attached disclose or suggest receiving via an input/output interface, an encrypted radio frequency (RF) signal from an RF identification device associated with an item at a current location, decrypting, the received encrypted RF signal to generate decrypted data associated with the item, where the decrypted data is in a first language 
Therefore, the claims are allowable for the above reason.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement for Reasons for Allowance."

                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317.  The examiner can normally be reached on Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHY ANH T VU/Primary Examiner, Art Unit 2438